Eschweiler, J.
(dissenting). The proceedings here involved were started by defendant commencing an adverse examination of plaintiff’s officers under sec. 326.12 (sec. 4096) ; during such proceedings an order was made by the trial court regulating the manner in which certain information from plaintiff’s books and records might be obtained. The defendant at no time formally applied to obtain relief under the inspection statute, sec. 327.21 (sec. 4183), the much narrower of the two (Worthington P. & M. Corp. v. Northwestern I. Co. 176 Wis. 35, 46, 186 N. W. 156). Having elected, as defendant lawfully might, the one remedy, I can see no grounds upon-which the other can now be forced upon him.
It was for plaintiff’s convenience and at its suggestion, that the examination of its books and records was to be made *596at its office rather than'that of the court commissioner before whom the adverse examination was being conducted, and having invited such method on the adverse examination proceedings it should be bound by such election.
Plaintiff, knowing its own records, could presumably easily have shown the court below what, if any such, should be sealed from examination; it made no showing on that subject, but demands that it shall have constant supervision over and be furnished with the complete details of an investigation being paid for by defendant. And that, too, when suing one of its .own stockholders, whose right to inspect the corporate records is absolute and undeniable (State ex rel. McClure v. Malleable I. R. Co. 177 Wis. 582, 187 N. W. 646), and regardless of motives (State ex rel. Dempsey v. Werra A. F. Co. 173 Wis. 651, 182 N. W. 354).
I cannot see how it can properly be said that defendant here must be narrowed and restricted in that unqualified right as a stockholder which he would have were he bringing or merely contemplating the bringing of a lawsuit against his, the plaintiff’s, corporation. He has not forfeited rights as a stockholder merely by being made a defendant.
The only effect of transmuting this adverse examination proceeding into an inspection proceeding is to permit plaintiff to support its appeal from the order below.
After considerable travail this court has finally held that orders made in adverse examination proceedings do' not come within the statutory right to appeal to this court, any more than would be an order directing a witness to answer during trial. Milwaukee C. Co. v. Flagge, 170 Wis. 492, 496, 175 N. W. 777; Mantz v. Schoen & Walter Co. 171 Wis. 7, 176 N. W. 70.
The present holding would seemingly permit the halting, by appeal, of an adverse examination of an officer of a corporation party, where a ruling was made either directing or *597refusing to direct such officer to produce on his examination for .the purposes thereof any of the records of the corporation, and in effect overrules or emasculates the cases last above cited.
I am authorized to state that Mr. Chief Justice Vinje concurs in this dissent.